Citation Nr: 1509254	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-02 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement for the period beginning July 1, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from the Atlanta, Georgia, VA Health Eligibility Center's determination that the Veteran should be responsible for copayment charges associated with his VA medical care for the period beginning July 1, 2009.

In December 2013, the Veteran testified from his local Regional Office in Phoenix, Arizona, before the undersigned Veterans Law Judge, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, DC. A transcript (Tr.) of the hearing is of record.

The Board remanded this matter in July 2014.  

During the December 2013 Board hearing, the Veteran raised a new issue of entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for an additional prostate, or other genitourinary, disability claimed to be the result of VA treatment. See Board Hearing Tr. at 3-4.  The Board's July 2014 referred that matter to the agency of original jurisdiction (AOJ) for appropriate action.  No action has been taken on it since the Board's remand, so it must be again referred to the AOJ.  


FINDINGS OF FACT

The Veteran's adjusted gross household income exceeded the 2008 VA National Means Test threshold for a nonservice-connected veteran with no dependents.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period beginning July 1, 2009, have not been met.  38 U.S.C.A. §§ 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.108 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent a notice letter in November 2010.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  Here, the duty to assist has been met because all information regarding his income, plus a copy of his divorce degree, have been obtained.  This information represents all the information necessary to resolve this appeal.  

As noted above, VA provided the Veteran with a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned explained the issue involved in the appeal.  See Board Hr'g Tr. 9. The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 9.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the following appeals may be considered on the merits at this time.

II.  Analysis
 
A.  Applicable Law

Any Veteran shall be furnished hospital care and medical services, and may be furnished nursing home care, which the Secretary determines to be needed to any veteran who is unable to defray the expenses of necessary care as determined under section 1722(a) of title 38.  38 U.S.C.A. § 1710(a)(2)(G).  This includes any veteran whose annual income (as determined under 38 U.S.C.A. § 1503) does not exceed the maximum annual rate of pension that would be applicable to the veteran if the veteran were eligible for pension under 38 U.S.C.A. § 1521(d).  38 U.S.C.A. § 1710(b)(2)(A); see also 38 U.S.C.A. § 1722; 38 C.F.R. § 17.108(d)(10).

Veterans who agree to pay to the United States the applicable copayment determined under 38 U.S.C. 1710(f) and 1710(g) if their income for the previous year constitutes "low income" under the geographical income limits established by the U.S. Department of Housing and Urban Development for the fiscal year that ended on September 30 of the previous calendar year. For purposes of this paragraph, VA will determine the income of veterans (to include the income of their spouses and dependents) using the rules in §§3.271, 3.272, 3.273, and 3.276.   38 C.F.R. § 17.36(b)(7).  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under §3.272.  38 C.F.R. § 3.271.  Certain expenses are deductible during the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272.  Those expenses include welfare (donations from public or private relief, welfare, or charitable organizations); maintenance (the value of maintenance furnished by a relative, friend, or a charitable organization (civic or governmental) will not be considered income); VA pension benefits; profit from sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; and educational expenses  See 38 C.F.R. § 2.272.  

The 2008 income threshold for a veteran with one dependent is given as $35, 284.  

After determining the veterans' income and the number of persons in the veterans' family (including only the spouse and dependent children), VA will compare their income with the current applicable "low-income" income limit for the public housing and section 8 programs in their area that the U.S. Department of Housing and Urban Development publishes pursuant to 42 U.S.C. 1437a(b)(2).  If the veteran's income is below the applicable "low-income" income limits for the area in which the veteran resides, the veteran will be considered to have "low income" for purposes of this paragraph.  To avoid a hardship to a veteran, VA may use the projected income for the current year of the veteran, spouse, and dependent children if the projected income is below the "low income" income limit referenced above.  38 C.F.R. § 17.36(b)(7).  

B.  Discussion

Here, it is not in dispute that the Veteran was divorced from his ex-wife in 1996, and the Consent Degree of Dissolution of Marriage orders that "Wife shall receive the sum of $559.80 as and for her proportionate share of the community interest in Husband's retirement plan with the Arizona Public Safety Retirement System."  

This appeal cannot be granted as the evidence shows either (1) that the gross amount of his income was too high even after deducting the amount of retirement income allocated to his ex-wife or, alternatively, (2) that the amount from his retirement income intended by the divorce order to be allocated to his ex-wife must be defined as an expense of the Veteran, which cannot be counted to reduce his income below the eligibility level.  

(1) Gross Amount

More specifically, information received from the IRS confirms the total amount of income he received from this source.  (The actual dollar amount is not materially in dispute.)  The Internal Revenue Service (IRS) defined this dollar amount as the "Gross Distribution" disbursed to the Veteran.  This classification as a "Gross Distribution" indicates that he received the total and entire dollar amount listed as income.  Accordingly, when assuming that this dollar amount represents the total amount he received with any amount having already been split to his ex-wife, he does not meet the applicable "low income" under the geographical income limits.  

(2) Expense

The information VA received from the IRS does not make clear whether the "Gross Distribution" refers only to the amount distributed to the Veteran with his ex-wife's portion having already been separately disbursed ("split") to her.  

The Veteran provided testimony at his Board hearing indicating that the total amount verified by IRS actually represents the gross amount of his retirement income without any dollar amount having already been disbursed ("split") to his ex-wife.  He explained that:  

[N]ormally what would happen is that the spouse would hire an attorney and they would get what's called a domestic relations order.  They would take a domestic relations order based on the court order that was previously granted, and they would take it to my retirement board and give it to them.  At that time they would split it.  I would get my money, she would get her money.  Unfortunately, . . . she never did that.  But I'm still under court order and the documents should be in the file there showing that every month, I have to pay her that money, and every month, and I've got, and I sent, I must have sent 30 or 40 copies for several years to the IRS, and after the IRS reviewed everything, the court documents, the copies of my reimbursements to her, every single month that at the very bottom of it, it clearly shows it's her retirement portion, and the IRS completely agreed with me.  I sent all that document to the VA and they are totally just ignoring it.

The Veteran's testimony that "I have to pay her" is significant here.  In this regard, the Veteran's testimony that the "IRS completely agreed with me" that this was not his income conflicts with the information supplied by the IRS, which affirmatively identifies the gross amount as income received by the Veteran.  In either event, even taking as true that he himself must pay his ex-wife her portion of the retirement income, it is more properly considered an "expense" under VA law.  See, e.g., 38 C.F.R. § 17.111(d)(2)(ii).  This is not the type of expense that can be included from his countable income.  The Board notes that "court-ordered payments of veteran or veteran's spouse (e.g., alimony, child-support)" can be considered an expense for purposes of determining copayments for extended care services, but not for copayments for routine in-patient and outpatient medical care.  See id.  This type of expense is not included as an allowable expense under the controlling regulation applicable here-38 C.F.R. § 3.272.  

Accordingly, his countable income cannot be reduced by the amount he gives to his ex-wife every month from the gross amount of his income.  

III.

In conclusion, the Board must find, based on the evidence present, that the requirements to establish eligibility for a copayment exemption for the period for the period beginning July 1, 2009, were not met.  Accordingly, this appeal must be denied.  The Board has resolved all reasonable doubt in the Veteran's favor where possible.  









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to VA health care system treatment without a copayment requirement beginning July 1, 2009, is denied.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


